Citation Nr: 0713424	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 40 percent for chronic 
lumbosacral strain.

2. Entitlement to a rating higher than 10 percent for 
radiculopathy of the left lower extremity.

3. Entitlement to a rating higher than 10 percent for 
radiculopathy of the right lower extremity. 



REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1975 to June 1978 and from April 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

By way of procedural background, the veteran filed an appeal 
of a rating decision, dated in January 2002, denying the 
claim for a rating higher than 10 percent for lumbosacral 
strain.  While on appeal in a rating decision, dated in 
August 2004, the RO increased the rating to 40 percent, 
effective March 16, 2004, and granted service connection for 
radiculopathy of the left and right lower extremities, and 
assigned a separate, 10 rating for each lower extremity.  In 
September 2004, the veteran withdrew in writing his claims 
for increase for chronic lumbosacral strain and radiculopathy 
of the left and right lower extremities.  As an appellant may 
withdraw an appeal at any time before the Board promulgates a 
decision on the appeal, the Board finds that the appeal of 
the rating decision by the RO, dated in January 2002, is 
withdrawn.  38 C.F.R. § 20.204.  

In the Informal Hearing Presentation, dated in January 2007, 
the veteran's representative raised the claim of a total 
disability rating based on individual unemployability due to 
the service connected disability, which is referred to the RO 
for appropriate action.  The representative also raised issue 
of a 40 percent rating for lumbosacral strain before March 
16, 2004.  As the veteran withdrew the appeal of the rating 
decision, resulting in the 40 percent rating, the effective 
date of the 40 percent rating is final in the absence of 
clear and unmistakable error, which has not been raised. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the appeal was certified to the Board, the veteran 
submitted additional evidence and waived the right to have 
the evidence initially considered by the RO.

The evidence indicates that the veteran has been unable to 
work since April 2006 because of chronic lumbosacral strain 
and bilateral radiculopathy. 

As the evidence shows a material change in the disability 
since the veteran was last examined by VA in November 2005, a 
reexamination is necessary to verify the current severity of 
the disability.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Obtain the records of S.O., MD, General 
Orthopedics and Spine Surgery, 128 W. 
Beltine Rd., #1 Cedar Hill, Texas 75104, 
since April 2006.

2. Schedule the veteran for a VA 
neurological examination to determine the 
severity of the service-connected chronic 
lumbosacral strain and bilateral 
radiculopathy.  The claims file must be 
made available for review by the examiner.

On examination, the examiner is asked to 
comment on the following:

a). Does the veteran have 
unfavorable ankylosis of the 
entire thoracolumbar spine; 

b). Identify the affected nerve 
resulting in radiculopathy and 
whether or not there is complete 
or incomplete paralysis of the 
affected 


nerve and, if incomplete paralysis 
is found, whether the impairment 
is moderate or more for each lower 
extremity; and, 

c). Does the veteran have 
incapacitating episodes of disc 
syndrome with a total duration of 
at least six weeks during the 
previous 12-month period.  An 
incapacitating episode is a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician. 

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




